DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 03/18/2022 has been entered.  Claims 1-15 remain pending in the application.  Claims 11-15 were withdrawn, but are rejoined as explained below.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with  Jason A. Murphy (Reg. No. 63,423) on 05/31/2022.

The following claims of the application have been amended as follows:
3. (Currently Amended) The alignment device according to claim 1, wherein the at least one bending apparatus is attached to the support plate by at least one bending apparatus joint[[,]] having at least one rotational degree of freedom, whereby the at least one rotational degree of freedom is with respect to a longitudinal axis of the support plate.

8. (Currently Amended) The alignment device according to claim 1, further comprising a heating apparatus for heating 

11. (Currently Amended) A method for aligning multiple beams for a spar cap of a wind turbine blade of a wind turbine with respect to each other, the method comprising:
placing the multiple beams on a top side of a support plate of an alignment device and in between two limit stops of the alignment device, whereby the two limit stops partially enclose the multiple beams; 
aligning the multiple beams by 
vibrating the support plate and/or the at least one bending apparatus[[,]] such [[so]] that the multiple beams become aligned with respect to each other by 

15. (Currently Amended) The method according to claim 11, wherein the multiple beams are placed on each support plate [[plates]] of at least two alignment devices, whereby the at least two alignment devices are arranged at a distance from one another in a direction along a common longitudinal axis of [[the]] each support plate [[plates]] of the at least two alignment devices.

The above changes to the claims have been made to address a drawing objection, address 112 issues and address minor claim objections.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
	The nearest prior art of record is Mohr (U.S. 5,096,370).
Regarding claim 1, Mohr discloses of a support plate (15, Figs. 1 and 2) wherein a partial stack (5) of material is placed on a top side of the support plate.  Mohr further discloses of two limit stops (21, Fig. 2) and a bending apparatus (30) configured to bend the support plate (i.e., the surface of the table 15 is bent at an angle via bridge segments 25).  Mohr further discloses of a vibration station (3, Fig. 1), wherein the vibrating station (3) aligns the stack of material (Col. 1, lines 24-27).  Mohr, however, fails to disclose or suggest wherein the vibration apparatus (3) is attached to the support plate (15).  As shown in Fig. 12, the support plate (15) is separate and is not attached to the vibration station (3).  It would not have been obvious to one of ordinary skill in the art to attach the support plate (15) to the vibration station (3) as there is a vibration table (4) onto which the stack of material (5) is transferred onto, while the support plate (15) is translated and retracted back to obtain additional material from the pile of stacked material (6, as shown in Fig. 13).  Therein, such modification is not necessary and would significantly alter the design of the invention disclosed in Mohr.     
Claims 2-10 are allowable due to their dependency on claim 1. 
	Claim 11 is allowable for the same reasons as set forth in claim 1 above.
Claims 12-15 are allowable due to their dependency on claim 11. 


Election/Restrictions
Independent claim 1 is allowable. The restriction requirement among claims 1-15, as set forth in the Office action mailed on 08/20/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 11-15, are no longer withdrawn from consideration because claim 11 includes an allowable limitation of an allowable claim (Claim 1).  Claims 12-15 are allowable since they are dependent on claim 11.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928. The examiner can normally be reached Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J ZAMORA ALVAREZ/Examiner, Art Unit 3745                                                                                                                                                                                                        06/07/2022